Citation Nr: 0512833	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  96-03 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) evaluation from an 
original grant of service connection for right inguinal 
hernioplasty with ilioinguinal and genitofemoral nerve 
neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran served on active duty from April 1960 to April 
1962.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1994, in 
which the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted service 
connection for status post right inguinal hernioplasty, and 
assigned a noncompensable (zero percent) rating therefor.  In 
December 1995, a hearing was held before a RO Hearing 
Officer.  In November 1997, the Board remanded this case in 
order to accomplish additional development of the evidence.  

In January 2001, the Board denied the veteran's claim; he 
thereafter appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court), which, by means of an 
Order issued in August 2001, vacated the Board's January 2001 
decision, and remanded the case to the Board for further 
action in accordance with that Order and an accompanying 
Joint Motion for Remand.  

In February 2003, the Board again denied the veteran's claim, 
and he also appealed that decision to the Court.  An October 
2003 Order vacated the Board's February 2003 decision, and 
remanded the case to the Board for further action in 
accordance with that Order and an accompanying Joint Motion 
for Remand.  

A review of the file shows that the veteran has several 
claims pending at the RO.  Specifically, he has claims 
pending for service connection for a skin condition, diabetes 
mellitus, depression and neurosis, and post-traumatic stress 
disorder (PTSD).  The Board does not have jurisdiction over 
these claims as they have not yet been adjudicated by the RO, 
and they are REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

Service connection for a disability characterized as status 
post right inguinal hernioplasty was granted by the RO by 
means of a December 1994 rating decision, with a 
noncompensable (zero percent) evaluation assigned as of June 
30, 1994.  This disability was subsequently characterized for 
rating purposes as right inguinal hernioplasty with 
ilioinguinal and genitofemoral nerve neuropathy.  

Despite the significant time that has passed since the 
veteran appealed the 1994 decision, it is necessary to remand 
his claim at this time.  The last VA examination was 
conducted approximately five years ago, and the recent VA 
outpatient treatment records show continuing complaints of 
"excruciating" groin pain.  It is possible that the 
veteran's disability has changed since the last VA 
examination in 2000, and it would be possibly prejudicial to 
him if the Board were to proceed at this juncture with the 
evidence at hand.  Therefore, to accord him every possible 
consideration, the Board will remand his claim to obtain 
current medical evidence concerning his disability.

In October 2002, the Board provided the veteran notice of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  That 
letter, however, discussed what was needed to get a higher 
rating for a hernia disorder, but not what was needed to get 
a higher rating for the neuropathy that is also part of the 
service-connected disorder.  Since it is necessary to remand 
the case for a new examination, the RO should take this 
opportunity to send the veteran another VCAA letter to ensure 
he has had full due process of law.  

Accordingly, the appeal is REMANDED for the following:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim on 
appeal.  The notice must be specific to 
the claim on appeal (i.e., inform him 
what information and evidence is needed 
to support the claim for a higher rating 
under all appropriate diagnostic codes, 
to include those applicable to 
ilioinguinal and genitofemoral nerve 
disorders.)  The notice should also 
inform the veteran that he should provide 
VA with copies of any evidence relevant 
to this claim that he has in his 
possession.  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.  

2.  Obtain the veteran's medical records 
from the VA Medical Centers in Allen Park 
and Detroit for treatment from April 2002 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  After obtaining the above-referenced 
VA records, to the extent available, 
schedule the veteran for VA urology, 
neurological, and general medical 
examinations to evaluate the severity of 
his service-connected hernia disorder.  
The claims file should be provided to the 
examiners for review in conjunction with 
the examinations.

After review of prior VA examination 
reports, and the expert opinion provided 
in August 2000, the examiners should 
provide a complete description of the 
current residuals the veteran has from 
the in-service right inguinal 
hernioplasty with right orchiopexy and 
the service-connected right ilioinguinal 
and genitofemoral nerve entrapment.  If 
any symptoms are not part of the service-
connected condition, the examiners should 
indicate such.

4.  Then, after ensuring the VA 
examination reports are complete and that 
any actions needed to comply with the 
VCAA have been completed, the RO should 
readjudicate the claim, with 
consideration of whether separate ratings 
can be assigned for any manifestations of 
the hernia disorder, to include, but not 
limited to, neurological abnormalities.  

If such action does not resolve the 
claim, a supplemental statement of the 
case (SSOC) should be issued to the 
appellant and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




